Case 1:21-cv-03118-AT-LTW Document 1-1 Filed 08/02/21 Page 1of5

EXHIBIT A
Case 1:21-cv-03118-AT-LTW Document 1-1 Filed 08/02/21 Page 2of5

EEOC Form 5 (5401)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [x] FEPA
Statament and other information before completing this form.
[X] EEoc

410-2020-04896

 

 

U.S. Equal Employment Opportunity Commission

State or local Agency, if any

 

 

 

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth
Sh’Nya Brown 470-338-6197 07-04-1999
Streat Address City, State and ZIP Code

c/o Anthony Bullock, Esq. Morgan & Morgan, Atlanta LLC 191 Peachtree St. NE Ste 4200, Atlanta, GA
30303

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

 

 

 

 

 

 

Name No. Employees, Members Phone No. (inctude Area Code)

Owave Original Inc., dib/a Pink Clove 500+

Street Address City, State and ZIP Code

2841 Greenbriar Pkwy Atanta, GA 30031

Name fo No. Employees. Mambers Phone No. (include Area Code)
RECEIVED

 

 

 

StestAccres) By EEOC at 3:43 pm, Apr 20, 2020 z= code

 

 

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[ ] RACE [ ] COLOR [x] SEX [] RELIGION [] NATIONAL ORIGIN 12/26/2019
[x] RETALIATION [] AGE [] DISABILITY [ ] OTHER (Specify below.)

 

[] CONTINUING ACTION

 

THE PARTICULARS ARE (#f additional paper is needed, attach extra sheet(s)):
I was hired on December 6, 2019, as a sales associate at Pink Clove at the Greenbriar location.

December 10, 2019 ~ | was working with Marie (Store Manager) and I informed her that I was pregnant. She informed
me not to tell Jinny (Store Owner) because she didn’t like to hire pregnant woman and she would fire me if she found
out.

December 12, 2019 - I was working with Kianna (Sales Associates) and she asked me if I was pregnant, I told her yes.
She told me that if Jinny found out that | would be fired.

December 23, 2019 - I got really bad stomach pains and went the restroom; Kianna (Sales Associate) came to check on
me. She asked me how I was feeling and I told her | was fine because I didn’t want to be sent home. Shannon (Store
Manager) instructed me to go home but told me that 1 could come back in the next day.

December 24, 2019 - I came into work and Kianna told me that she had informed Shannon (Store Manager) that I was
pregnant, Shannon had told Jinny that I as pregnant. Kianna told me that Jinny informed her that I should have told Jinny
that I was pregnant. Kianna stated also that Jinny said she had been watching me work and had guessed that I as
pregnant.

December 26, 2019- I received a text message from Jinny informing me that | had been terminated.

I believe that | have been discriminated and retaliated against due to my sex, Female (pregnancy related), disability
{pregnancy-related impairments) in violation of Title VH of the Civil Rights Act of 1964.

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY ~ Whpg necesgary for State and Local Agency Requirements
will advise the agencies if 1 change my address or phone number and | will cooperate . y ) (J fh

 

fully with them in the processing of my charge in accordance with their procedures.
| swear or affirm that | have read the above charge and that it is true to

 

 

(declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

 

 
Case 1:21-cv-03118-AT-LTW Document 1-1 Filed 08/02/21 Page 3of5

04/02/2020

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 
Case 1:21-cv-03118-AT-LTW Document 1-1 Filed 08/02/21 Page 4of5

CP Enclosure with EEOC Form 5 (5/01)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (5/01).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes, to
invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin state or
local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to or
disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or policies
complained of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges
under Title VII or the ADA must be sworn to or affirmed (either by using this form or by presenting a
notarized statement or unsworn declaration under penalty of perjury); charges under the ADEA
should ordinarily be signed. Charges may be clarified or amplified later by amendment. It is not
mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final resolution
of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's final
findings, you must ask us in writing to do so within 15 days of your receipt of its findings. Otherwise,
we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken
against you or others who oppose discrimination or cooperate in any investigation or lawsuit
conceming this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA, and Section
503{a) of the ADA, it is unlawful for an employer to discriminate against present or former employees
or job applicants, for an employment agency to discriminate against anyone, or for a union to
discriminate against its members or membership applicants, because they have opposed any
practice made unlawful by the statutes, or because they have made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing under the laws. The Equal Pay
Act has similar provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
interference with anyone for exercising or enjoying, or aiding or encouraging others in their exercise
or enjoyment of, rights under the Act.
Case 1:21-cv-03118-AT-LTW Document 1-1 Filed 08/02/21 Page5of5

Attorney for Claimant

sf Anthony Bullock
ANTHONY BULLOCK, ESQ.

Ga. Bar No.: 157904

MORGAN & MORGAN, P.A.

191 Peachtree Street, N.E., Suite 4200
Post Office Box 57007

Atlanta, Georgia 30343-1007

Tel: (404) 965-1872

Fax: (404) 720-3839

E-mail: Abullock@forthepeople.com
